Name: Commission Regulation (EEC) No 3677/81 of 22 December 1981 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treatment on import into Finland
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  executive power and public service;  processed agricultural produce
 Date Published: nan

 No L 367/ 12 Official Journal of the European Communities 23 . 12. 81 COMMISSION REGULATION (EEC) No 3677/81 of 22 December 1981 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treatment on import into Finland 2. Certificates shall be made out in one original and at least two copies . These copies shall bear the same serial number as the original . The original and copies shall be completed either in typescript oi: in manuscript ; in the latter case, they shall be completed in block letters and in ink. Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance on export of agricultural products which may benefit from a special import treatment in a third country ( !), and in particular Article 1 (2) thereof, Whereas Finland has agreed to allow impdrts of certain cheeses, as well as to enlarge the import consignments for the Community at a reduced import levy ; whereas this measure will apply from 1 January 1982 ; Whereas the Community has undertaken to grant administrative assistance to the authorities of Finland to ensure correct application of the agreement ; whereas to this end the cheeses concerned should be accompanied by a certificate issued by the competent authorities in the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 1 . The certificate and copies thereof shall be issued by the agency designated by each Member State . 2 . The issuing agency shall keep one copy of the certificate . The original and the other copy shall be produced to the customs office where customs export formalities for export to Finland are completed. 3 . The customs office referred to in paragraph 2 shall complete the box reserved for its use on the original and return it to the person concerned . The copy shall be kept by that customs office . Article 4 HAS ADOPTED THIS REGULATION : Article 1 The certificate shall be valid only after endorsement by the competent customs office. It shall cover the quantity indicated thereon . However, a quantity exceeding by not more than 5 % the quantity indi ­ cated on the certificate shall be regarded as covered by that quantity.On the export to Finland of cheeses, falling within heading No 04.04 of the Common Customs Tariff, produced in the Community, a certificate corres ­ ponding to the specimen set out in the Annex hereto shall be issued at the request of the person concerned. Article 5 Article 2 Member States shall take whatever measures may be necessary for the purpose of checking the origin, type and quality of the cheeses in respect Qf which certifi ­ cates are issued. 1 . Certificates shall be printed on white paper and in English . Their size shall be 210 x 297 mm. Each certificate shall be given a serial number by the issuing agency. The exporting Member State may require that the certificate to be used on its territory shall in addition to English be printed in one of its official languages . Article 6 This Regulation shall enter into force on 1 January 1982.,(') OJ No L 334, 28 . 12 . 1979, p. 8 . 23 . 12. 81 Official Journal of the European Communities No L 367/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1981 . For the Commission Poul DALSAGER Member of the Commission EUROPEAN COMMUNITIES ANNEX 1 Exporter i CERTIFICATE FOR EXPORT OF CHEESE TO FINLAND 2 Number ORIGINAL 3 Consignee 4 Issuing Authority NOTES A. This certificate must be made out in one original and at least two copies . B. The description of the cheeses must include the type in addition to any brand or trade name . C. The original and one copy must be produced for certification to the customs office at which customs export formalities are com ­ pleted . D. The original must be produced to the customs authorities of Finland . . 5 Invoice(s) No(s) 6 Marks, numbers , number and kind of packages ; description of cheeses 7 Gross mass (weight ) in kg A « , 8 Net mass (weight ) in kg 6 Marks , numbers , number and kind of packages ; description of cheeses 7 Gross mass (weight) in kg B 8 Net mass (weight ) in kg 9 THE ISSUING AUTHORITY hereby certifies that the cheeses described above :  were produced in the Community, and  are of sound and fair marketable quality .  Place : ; V Date : ! ! ( Signature ) (Stamp) 10 CERTIFICATION BY THE COMPETENT CUSTOMS OFFICE Customs formalities for export to Finland of the cheeses covered by this certificate have been completed . Customs document :  type :  number :  date : I \ / (Signature) ( Stamp)